Name: Commission Regulation (EEC) No 3403/85 of 2 December 1985 amending Regulation (EEC) No 2924/85 increasing to 1 500 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 322/ 16 Official Journal of the European Communities 3 . 12 . 85 COMMISSION REGULATION (EEC) No 3403/85 of 2 December 1985 amending Regulation (EEC) No 2924/85 increasing to 1 500 000 tonnes the quan ­ tity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing .the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as amended by Regulation (EEC) No 1806/85 (4), Whereas Commission Regulation (EEC) No 2924/85 (5), as last amended by Regulation (EEC) No 3239/85 (6), opened a standing invitation to tender for the export of 1 200 000 tonnes of bread-making wheat held by the French intervention agency ; whereas, in a communica ­ tion of 27 November 1985, France informed the Commission of the intention of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the French intervention agency for which a standing invi ­ tation to tender for export has been opened should be increased to 1 500 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 2924/85 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2924/85 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 500 000 tonnes of bread-making wheat to be exported to all third countries . 2 . The regions in which the 1 500 000 tonnes of bread-making wheat are stored are listed in Annex I hereto .' Article 2 Annex I to Regulation (EEC) No 2924/85 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1985 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 107, 19 . 4 . 1984, p. 1 . }) OJ No L 202, 9 . 7 . 1982, p. 23 . 4) OJ No L 169, 29 . 6 . 1985, p. 73 . *) OJ No L 280 , 22 . 10 . 1985, p. 24 . 6) OJ No L 308 , 20 . 11 . 1985, p. 6 . 3 . 12. 85 Official Journal of the European Communities No L 322/ 17 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Amiens Bordeaux 190 000 65 000 Chalons-sur-Marne 170 000 Dijon 70 000 Lille 100 000 Nancy 90 000 Nantes 40 000 Orleans 380 000 Paris 225 000 Poitiers 80 000 Rouen 70 000 Toulouse 20 000 '